Citation Nr: 1605712	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  13-04 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for depression.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for anxiety.

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for PTSD.

5.  Entitlement to service connection for bipolar disorder.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Jones, Counsel

INTRODUCTION


The Veteran had active military service from July 1964 to July 1966, to include service in Vietnam from August 1965 to July 1966.  He died in March 2011.  The Veteran's surviving spouse submitted a timely request for substitution of the Veteran upon his death.  The Veteran's surviving spouse has been properly substituted as the appellant in this case. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the Veteran's claims in August 2013 to obtain the Veteran's Social Security Administration (SSA) records and to further develop the claim for service connection for cancer of the left eye.  SSA responded that the Veteran's SSA records had been destroyed and were unavailable.  A VA medical opinion was obtained.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

An August 2014 rating decision granted the claim of service connection for cancer of the left eye.  Consequently that claim is no longer in appellate status before the Board.

The Board notes that the Agency of Original Jurisdiction (AOJ) characterized one of the issues as, "Whether new and material evidence has been submitted to reopen a claim of service connection for depression, claimed as bipolar disorder."  The Board notes that the Veteran had previously been denied service connection for depression, but not for a bipolar disorder.  The Board further notes that depression and a bipolar disorder are not the same disability.  Consequently there is a separate and distinct claim of entitlement to service connection for a bipolar disorder currently in appellate status before the Board.  Therefore, the issues listed on the cover sheet of this decision have been characterized to reflect separate depression and bipolar disorder claims.  

Additionally, the Board notes that the AOJ erroneously referred to the issues on appeal in the September 2014 supplemental statement of the case as being entitlement to service connection for accrued benefits purposes.   As the appellant has been substituted for the Veteran in his appeal that was pending at the time of his death, the issues are not in fact for accrued benefits, which precludes any development of the record, but rather are for benefits as if the Veteran were still living.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for PTSD and entitlement to service connection for a bipolar disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not appeal a September 2006 rating decision that denied service connection for PTSD, for anxiety, and for depression.
 
2.  With regard to the claims for service connection for anxiety and depression, the evidence received since the September 2006 rating decision is cumulative of the evidence that was of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim of service connection for anxiety or the claim of service connection for depression.

3.  The September 2006 final rating decision denied the Veteran's claim for service connection for PTSD on the basis that the Veteran did not have a diagnosis of PTSD meeting all the diagnostic criteria as stated in the Diagnostic and Statistical Manual of Mental Disorders.  

4.  The newly submitted evidence contains an opinion from a VA physician that the Veteran has PTSD meeting the criteria of DSM-IV and an opinion from the VA physician that it is more likely than not that the Veteran had PTSD due to traumatic emotional injuries in Vietnam.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of service connection for depression.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has not been received to reopen the claim of service connection for anxiety.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence to reopen the claim of service connection for PTSD has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000, the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A March 2008 letter informed the Veteran that new and material evidence was required to reopen his claim for service connection for depression and his claim for service connection for anxiety.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), United States Court of Appeals for Veterans Claims (Court) held that, when considering petitions to reopen claims that, as here, have been previously considered, denied, and not appealed, VA must both notify the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought.  However, more recently VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  The March 2008 letter generally notified the Veteran of how to reopen the claim and the types of evidence necessary to establish entitlement to service connection and also provided generalized notice as to how disability ratings and effective dates are assigned and of the division of responsibility between the Veteran and VA for obtaining that evidence. 

There is no indication that any additional action is needed to comply with the duty to assist the appellant.  In a claim to reopen, VA's responsibility extends to requesting relevant evidence from any new source identified by the appellant, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  The RO has obtained copies of the service treatment records, VA treatment records and private treatment records.  The appellant has not indicated that there is additional evidence for VA to obtain.  VA does not have a duty to obtain a medical opinion if the claim is not reopened.  38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  Since no new and material evidence has been submitted in conjunction with the depression and anxiety claims, a new medical opinion is not required.  Thus, VA has satisfied the duty to assist the appellant.

Given these facts, it appears that all available records have been obtained and all necessary development has been undertaken.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the depression and anxiety claims.  38 U.S.C.A. § 5103A(a)(2).

Since the previously final claim of entitlement to service connection for PTSD is reopened, the Board need not discuss whether the notice requirements of the VCAA, as set forth in Kent have been met for this issue.  

II.  Depression and Anxiety Claims

The RO denied the Veteran's claims for entitlement to service connection for PTSD, depression, and anxiety by rating action in September 2006.  The Veteran was notified of the adverse determinations and of his procedural and appellate rights.  However, he did not perfect appeals with respect to these three issues and no new and material evidence pertinent to these claims was received by VA prior to expiration of the appeal period.  Thus, the September 2006 rating decision denial with respect to the claims of service connection for PTSD, for depression and for anxiety is final.  38 C.F.R. § 3.104(a).

As a general rule, once a decision becomes final, a claim shall be reopened and reviewed only if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the Federal Circuit has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The Veteran first submitted a claim for service connection for depression and anxiety in February 2005.  He indicated on the claim form that these disabilities first began in 1970.

The evidence of record prior to the September 2006 final rating decision included the service treatment records (STRs).  The STRs contain no complaints of depression, anxiety, or any other psychiatric disorder.  On a July 1966 Report of Medical History, in preparation for discharge from service, the Veteran denied ever having had nervous trouble of any sort and denied ever experiencing depression or excessive worry. 

Post service private medical records show complaints of depression in April 2000 and complaints of anxiety in August 2001.  Subsequent VA and private treatment records show that the Veteran continued to report depression and anxiety.  These medical records did not provide any indication that either of these disabilities was related to the Veteran's military service.  The September 2006 final rating decision denied the Veteran's claims on the basis that depression and anxiety were not shown in service and on the basis that there was no indication that the Veteran's current depression and anxiety were caused by military service.  

The evidence received since the September 2006 final rating decision includes both VA and private treatment records showing treatment for depression and anxiety.  Although these records are new, they are not material to the appellant's claim.  They are duplicative of the evidence of record received prior to September 2006.  These records confirm that the Veteran had depression and anxiety, but provide no indication that the depression or anxiety, which were first noted many years after discharge from service, were related to service.  

Accordingly, the evidence received since September 2006 final rating decision is cumulative of evidence of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim for service connection for depression or the claim for service connection for anxiety.  Consequently, new and material evidence has not been received.  The application to reopen these claims must therefore be denied.  

III.  PTSD

As noted above, the evidence of record at the time of the September 2006 final rating decision included the STRs, private treatment records, and VA treatment records.  The STRs indicate no complaints or treatment of PTSD or any other psychiatric disorder.  VA treatment records dating from March 2005 show that the Veteran complained of PTSD.  An August 2005 letter to the Veteran from a PTSD Clinical Team (PCT) states that the Veteran's history and symptoms indicated that he did not warrant a diagnosis of PTSD.  None of the medical evidence prior to the September 2006 final rating decision opines that Veteran had PTSD due to his military experiences.  

The September 2006 final rating decision denied the Veteran's claim for service connection for PTSD on the basis that the Veteran did not have a diagnosis of PTSD meeting all the diagnostic criteria as stated in the Diagnostic and Statistical Manual of Mental Disorders.  The rating decision further stated that the evidence did not show a confirmed diagnosis of PTSD or a confirmed stressor.  

The evidence received since the September 2006 final rating decision includes a January 2009 VA treatment record in which a VA physician stated that the Veteran met the DSM-IV criteria for PTSD.  An undated letter (received by VA in March 2009) from the same VA physician, states that the Veteran has PTSD and that it is more likely than not that the PTSD was due to traumatic emotional injuries suffered in Vietnam.  Presuming the credibility of the opinion for the purposes of reopening, pursuant to Justus v. Principi, supra, the Board finds that this new evidence raises a reasonable possibility of substantiating the claim, in so far as it constitutes medical evidence of a diagnosis of PTSD meeting the appropriate criteria, and purports to link that diagnosis to service.  As such, it is new and material evidence sufficient to reopen the claim for entitlement to service connection for PTSD.










	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence not having been submitted, the appeal to reopen a claim for service connection for depression is denied.

New and material evidence not having been submitted, the appeal to reopen a claim for service connection for anxiety is denied.

New and material evidence having been received, the claim of service connection for PTSD is reopened.


REMAND

The AOJ has considered the claim for service connection for a bipolar disorder to be included in the request to reopen the claim for service connection for depression.  As noted above, depression and a bipolar disorder are different disabilities.  The AOJ had not previously denied a claim for service connection for a bipolar disorder prior to the Veteran's February 2008 claim for service connection for that disability.  Consequently remand is necessary so that the AOJ may consider the claim for service connection for a bipolar disorder on the merits, to include conducting any development deemed necessary.  

Regarding PTSD, a VA opinion is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifested during an applicable presumption period for which the veteran qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence of record for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006). With respect to the third factor above, the Court of Appeals for Veterans' Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon, 20 Vet. App. at 83.  In this case, the evidence confirms a diagnosis of PTSD.  The Veteran's service personnel records confirm service in Vietnam as a Military Policeman in the Army.  The March 2009 statement from the Veteran's then-treating primary care physician noted that it was more likely than not that the Veteran's PTSD was due to traumatic emotional injuries suffered in Vietnam.  Unfortunately, the physician provided none of the underlying reasons for drawing that conclusion, which makes the opinion inadequate to determine nexus.  It does trigger, however, VA's duty to assist.

The Board also notes that the criteria for the award of service connection for PTSD has been expanded since the September 2006 rating decision which initially denied service connection for PTSD.  The claim for service connection for PTSD must now be returned to the AOJ for consideration of the merits under the current criteria.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims folder to a VA psychiatrist or psychologist for review.  Based on the review of the file, the examiner is requested to render an opinion as to whether it is at least as likely as not (probability of fifty percent or more) that the Veteran's PTSD was related to his service in Vietnam as a Military Policeman.  Review of the entire file is required; however, attention is invited to the Veteran's VA mental health treatment records, and the March 30, 2009 statement from his primary care physician indicating that the PTSD was more likely than not related to his service in Vietnam.  Note that the March 30, 2009 statement is inadequate, as it does not include any of the underlying reasons for the conclusion.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

2.  Thereafter, adjudicate the claim for service connection for a bipolar disorder, and the claim for service connection for PTSD on a de novo basis (without the requirement for new and material evidence).  If any benefit sought on appeal is not granted, the appellant and her representative should be provided a supplemental statement of the case (SSOC) and afforded the appropriate period of time to respond.  Note also that the claims are entitlement to service connection based on the deceased Veteran's appeal that was pending at his death, with the appellant as the Veteran's substitute.  That is, these are not accrued benefits claims. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


